Exhibit 99.2 VSE Corporation and Subsidiaries Unaudited Pro Forma Combined Financial Statements As of and for the Three Months ended March 31, 2011 and for the Year ended December 31, 2010 UNAUDITED PRO FORMA COMBINED FINANCIAL STATEMENTS On June 6, 2011, VSE Corporation (“VSE”) acquired Wheeler Bros., Inc. (“WBI”), a supply chain management company headquartered in Somerset, PA.WBI supplies vehicle parts to the U.S. Postal Service and the Department of Defense. At the time of the WBI acquisition, VSE and WBI had different fiscal year ends.Certain amounts in the historical financial statements of WBI have been reclassified to conform to VSE’s presentation. The unaudited pro forma combined balance sheet as of March 31, 2011 has been prepared as if the WBI acquisition had occurred on such date and combines the consolidated balance sheet of VSE and the balance sheet of WBI as of March 31, 2011. The unaudited pro forma combined statements of income are presented as if the WBI acquisition had occurred on January 1, 2010. The unaudited pro forma combined statement of income for the year ended December 31, 2010 combines the consolidated statement of income of VSE for the year ended December 31, 2010 and statement of income of WBI for the twelve months ended September 30, 2010.The unaudited pro forma combined statement of income for the three months ended March 31, 2011 combines the statements of income of VSE and WBI for the three months ended March 31, 2011. The historical consolidated financial information of VSE and the financial information of WBI have been adjusted in the unaudited pro forma financial statements to give effect to pro forma events that are (1) directly attributable to the WBI acquisition, (2) factually supportable, and (3) with respect to the statements of income, expected to have a continuing impact on the combined results.The unaudited pro forma combined financial information should be read in conjunction with the accompanying notes thereto.In addition, the unaudited pro forma combined financial information was based on and should be read in conjunction with the: · historical audited consolidated financial statements for the year ended December 31, 2010 and the related notes of VSE included in its Annual Report on Form 10-K; · historical unaudited interim consolidated financial statements and related notes of VSE included in its Quarterly Report on Form 10-Q for the three months ended March 31, 2011; and · historical consolidated financial statements of WBI included as Exhibit 99.1 to this Current Report on Form 8-K/A. The unaudited pro forma combined financial statements are provided for informational purposes only and are not intended to represent what the actual combined results of operations or the combined financial position of VSE would have been had the WBI acquisition been completed as of the dates indicated.In addition, the unaudited pro forma combined financial information does not purport to project the future financial position or operating results of VSE combined nor does it reflect any operational efficiency that may have been achieved if the acquisition had occurred on January 1, 2010 or March 31, 2011. WBI’s operating results included in the unaudited pro forma combined statement of income for the three months ended March 31, 2011 are not intended to represent operating results for a full year. The unaudited pro forma combined financial information has been prepared using the acquisition method of accounting which requires, among other things, the assets acquired and liabilities assumed to be recognized at their fair values as of the acquisition date.We believe that the fair values assigned to the assets acquired and the liabilities assumed, as reflected in the pro forma financial statements, are based on reasonable assumptions. However, all components of the purchase price allocation are considered preliminary.VSE's judgments used to determine the estimated fair value assigned to each class of assets acquired and liabilities assumed can materially impact the results of operations.We anticipate finalizing the purchase price allocations during 2011. VSE Corporation and Subsidiaries Unaudited Pro Forma Combined Balance Sheet As of March 31, 2011 (in thousands except share and per share amounts) VSE Corporation Wheeler Bros., Inc. Adjustments Pro Forma as Adjusted Assets Current assets: Cash and cash equivalents $ $ $ ) 3 (a) $ Marketable securities - ) 3 (b) - Receivables, principally U.S. Government, net Inventories Deferred tax assets - Other current assets 3 (j) Total current assets ) Property and equipment, net Intangible assets, net - 3 (c) Goodwill - 3 (d) Deferred tax assets - Other assets 3
